Not for Publication in West's Federal Reporter
          United States Court of Appeals
                        For the First Circuit

No. 20-1473

              WILLIAM C. McLAUGHLIN; DEBORAH McLAUGHLIN,

                        Plaintiffs, Appellants,

                                   v.

     TIVERTON TOWN COUNCIL; TOWN OF TIVERTON; DENISE DEMEDEIROS,
in her individual capacity and her official capacity as an agent
    or employee of the Town of Tiverton; JAY LAMBERT, in his
  individual capacity and his official capacity as an agent or
employee of the Town of Tiverton; PETER MELLO, in his individual
 capacity and his official capacity as an agent or employee of
  the Town of Tiverton; BRETT N. PELLETIER, in his individual
 capacity and his official capacity as an agent or employee of
the Town of Tiverton; JOAN B. CHABOT, in her individual capacity
and her official capacity as an agent or employee of the Town of
   Tiverton; DAVID PERRY, in his individual capacity and his
    official capacity as an agent or employee of the Town of
   Tiverton; JOSEPH SOUSA, in his individual capacity and his
    official capacity as an agent or employee of the Town of
  Tiverton; MATTHEW WOJCIK, in his individual capacity and his
    official capacity as an agent or employee of the Town of
 Tiverton; ANDREW M. TEITZ, in his individual capacity and his
    official capacity as an agent or employee of the Town of
 Tiverton; GINA A. DICENSO, in her individual capacity and her
    official capacity as an agent or employee of the Town of
Tiverton; NEIL HALL, in his individual capacity and his official
capacity as an agent or employee of the Town of Tiverton; GARETH
 EAMES, in his individual capacity and his official capacity as
     an agent or employee of the Town of Tiverton; MANCINI
                        DEMOLITION, INC.,

                        Defendants, Appellees,

                     RELIABLE PEST CONTROL, INC.,

                               Defendant.
          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                             Before

                   Lynch, Selya, and Kayatta,
                        Circuit Judges.


     Daniel Calabro, Jr. and Law Office of Daniel Calabro, Jr. on
brief for appellants.
     Mark DeSisto, Rebecca J. Partington, Kathleen A. Hilton,
Patrick K. Burns, and DeSisto Law LLC on brief for Town appellees.
     John P. Larochelle and Larochelle Law on brief for appellee
Mancini Demolition, Inc.


                        February 8, 2021
             Per Curiam.      After careful review of the briefs and the

record, we affirm the judgment in favor of the defendants on the

claim seeking recovery under 42 U.S.C. § 1983 based on due process

rights under federal and state law (Count 1) essentially for the

reasons set forth in the opinion of the district court.                     We add

only that it is plain that both plaintiffs had repeated notice in

fact of the Town's intention to demolish the improperly sited

structure, and that a failure to follow proper state law procedures

does not itself necessarily violate the federal Constitution.                     See

Senra v. Town of Smithfield, 715 F.3d 34, 40 (1st Cir. 2013)

("[T]he     federal   Due    Process    Clause   does    not   incorporate        the

particular     procedural      structures      enacted   by    state   or    local

governments." (quoting Chmielinski v. Massachusetts, 513 F.3d 309,

316 n.5 (1st Cir. 2008)); cf. Chiplin Enters., Inc. v. City of

Lebanon, 712 F.2d 1524, 1527 (1st Cir. 1983) ("[I]t is axiomatic

that   not   every    violation    of   a   state   statute      amounts     to   an

infringement of constitutional rights.").                We also dismiss for

lack   of    appellate      jurisdiction    plaintiffs'       challenge     to    the

district court order denying summary judgment in their favor.

Morse v. Cloutier, 869 F.3d 16, 31 (1st Cir. 2017) ("It is settled

beyond peradventure that we lack jurisdiction to hear appeals from

the routine denial of summary judgment motions on the merits.").




                                       - 3 -
            We also affirm the judgment in favor of defendants on

the counts for negligent supervision, negligent training, and

estoppel on the grounds that plaintiffs have waived any challenge

to the dismissal of those claims by not developing such challenges

in their brief on appeal.        See United States v. Zannino, 895 F.2d

1, 17 (1st Cir. 1990).

            Finally,    we   vacate    the    judgment    of   dismissal   with

prejudice   as   to    the   remaining   state    law    claims   (conversion,

trespass, and abuse of process) and direct that said counts be

dismissed without prejudice pursuant to 28 U.S.C. § 1367 on remand.

See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988);

Borrás-Borrero v. Corporación del Fondo del Seguro del Estado, 958

F.3d 26, 37 (1st Cir. 2020).

            Affirmed in part, vacated in part, and remanded.                See

1st Cir. R. 27.0(c).

            Costs are awarded in favor of Defendants.




                                      - 4 -